DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 2 shows “driving sub circuit 40” connected to P2, SENSE and S3 which appears to be “detecting sub-circuit 50”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 depends from claim 10 and recites “the first potential” and “the second potential”. However, claim 10 recites multiple “a first potential” and multiple “a second potential”. Thus, it is not clear which limitation in claim 10 is the antecedent basis for “the first potential” and “the second potential”. Applicant’s disclosure appears to suggest different second potentials in [0109]. For purpose of examining, Examiner considers “at least one of the first potentials is higher than at least one of the second potentials”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. U.S. Patent Publication No. 2015/0187276 (hereinafter Shim) in view of Zhu U.S. Patent Publication No. 2017/0221420 (hereinafter Zhu). 
Consider claim 1, Shim teaches a pixel circuit comprising: a data writing sub-circuit (Figure 2, Tsw1), a compensation sub-circuit (Figure 2, Tsw3), a storage sub-circuit (Figure 2, C2, C1) and a driving sub-circuit (Figure 2, Tdr), wherein the data writing sub-circuit is connected to a first control signal terminal, a data signal terminal and a first node (Figure 2, Vdata, n1 and CS1), respectively, and the data writing sub-circuit is used to output a data signal from the data signal terminal to the first node in response to a first control signal provided by the first control signal terminal (Figure 2, when Tsw1 is ON); the compensation sub-circuit is connected to a second control signal terminal, a first power terminal and the first node, respectively (Figure 2, Tsw3, CS2 and EVdd); the storage sub-circuit (Figure 2, C1 and C2) is connected to the first node and a second node, respectively, and the storage sub-circuit is used to adjust the potential of the second node according to the potential of the first node (Figure 2, C2, n1 and n2 (see also figure 5c)); and the driving sub-circuit is connected to the first node, the first power terminal and the second node, respectively (Figure 2, Tdr, EVdd, n1 and n2), and the driving sub-circuit is used to drive a light-emitting unit connected to the second node to emit light under a drive of a potential of the first node and the first power signal (Figure 5b).
Shin does not appear to specifically disclose the compensation sub-circuit is used to output a first power signal from the first power terminal to the first node in response to a second control signal provided by the second control signal terminal.
However, in a related field of endeavor, Zhu teaches an organic light-emitting pixel driving circuit (abstract) and further teaches the compensation sub-circuit is used to output a first power signal from the first power terminal to the first node in response to a second control signal provided by the second control signal terminal (Figure 2, PVDD, T3, S2 and G).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a output a first power signal from the compensation sub-circuit as taught by Zhu with the benefit that The compensating unit 140 may be connected to the driving transistor 120 and the second scan signal line S2. The compensating unit 140 may transmit a first power supply voltage signal outputted from the first power supply voltage terminal PVDD to the gate electrode of the driving transistor 120, under the control of the signal transmitted on the second scan signal line S2. The first power supply voltage signal transmitted to the gate electrode of the driving transistor 120 may compensate the threshold voltage of the driving transistor 120, such that the light-emitting current generated by the driving transistor 120 may be independent of the threshold voltage of the driving transistor 120 as suggested by Zhu in [0025] and figures 1-2.

Consider claim 2, Shim and Zhu teach all the limitations of claim 1. In addition, Shim teaches the compensation sub-circuit comprises: a first transistor; the gate of the first transistor is connected to the second control signal terminal (Figure 2, Tsw3 and Cs2), a first electrode of the first transistor is connected to the first power terminal (Figure 2, Tsw3 and EVdd), and a second electrode of the first transistor is connected to the first node, wherein the first electrode and the second electrode are one of a source and a drain, respectively (Figure 2, Tsw3 and n1).

Consider claim 3, Shim and Zhu teach all the limitations of claim 1. In addition, Shim teaches the data writing sub-circuit comprises: a second transistor; a gate of the second transistor is connected to the first control signal terminal (Figure 2, Tsw1 and CS1), a first electrode of the second transistor is connected to the data signal terminal (Figure 2, Vdata and Tsw1), and a second electrode of the second transistor is connected to the first node, wherein the first electrode and the second electrode are one of a source and a drain, respectively (Figure 2, Tsw1 and n1).

Consider claim 4, Shim and Zhu teach all the limitations of claim 1. In addition, Shim teaches the storage sub- circuit comprises a capacitor; one end of the capacitor is connected to the first node, and the other end of the capacitor is connected to the second node (Figure 2, C2, n1 and n2).

Consider claim 5, Shim and Zhu teach all the limitations of claim 1. In addition, Shim teaches the driving sub-circuit comprises a driving transistor; a gate of the driving transistor is connected to the first node (Figure 2, Tdr and n1), a first electrode of the driving transistor is connected to the first power terminal (Figure 2, Tdr and EVdd), and a second electrode of the driving transistor is connected to the second node, wherein the first electrode and the second electrode are one of a source and a drain, respectively (Figure 2, Tdr and n2).

Consider claim 6, Shim and Zhu teach all the limitations of claim 1. In addition, Shim teaches the pixel circuit further comprises a detecting sub-circuit (Figure 2, Tsw4); the detecting sub-circuit is connected to a third control signal terminal, a detecting signal line and the second node (Figure 2, RL, n2 and CS3), respectively, and the detecting sub- circuit is used to output a detecting signal from the detecting signal line to the second node and output a potential of the second node to the detecting signal line in response to a third control signal provided by the third control signal terminal (Figure 4A), the detecting signal line being connected to an external compensation circuit of a display panel (Figure 6a, RL and 236).

Consider claim 7, Shim and Zhu teach all the limitations of claim 6. In addition, Shim teaches the detecting sub-circuit comprises a third transistor; a gate of the third transistor is connected to the third control signal terminal (Figure 2, Tsw4 and CS3)), a first electrode of the third transistor is connected to the second node (Figure 2, Tsw4 and n2), and a second electrode of the third transistor is connected to the detecting signal line, wherein the first electrode and the second electrode are one of a source and a drain, respectively (Figure 2, Tsw4 and RL).

Consider claim 8, Shim and Zhu teach all the limitations of claim 1. In addition, Shim teaches each transistor in the pixel circuit is a N-type transistor (Figure 2).

Consider claim 9, Shim and Zhu teach all the limitations of claim 7. In addition, Shim teaches wherein the compensation sub-circuit comprises a first transistor (Figure 2, Tsw3); the data writing sub-circuit comprises a second transistor (Figure 2, Tsw1); the driving sub-circuit comprises a driving transistor (Figure 2, Tdr); and the storage sub-circuit comprises a capacitor (Figure 2, C2); a gate of the first transistor is connected to the second control signal terminal, a first electrode of the first transistor is connected to the first power terminal, and a second electrode of the first transistor is connected to the first node (Figure 2, Tsw3, CS2, EVdd, n1); a gate of the second transistor is connected to the first control signal terminal, a first electrode of the second transistor is connected to the data signal terminal, and a second electrode of the second transistor is connected to the first node (Figure 2, Tsw1, Vdata, n1 and CS1); a gate of the driving transistor is connected to the first node, a first electrode of the driving transistor is connected to the first power terminal, and a second electrode of the driving transistor is connected to the second node (Figure 2, Tdr, EVdd, n1 and n2); and one end of the capacitor is connected to the first node, and the other end of the capacitor is connected to the second node (Figure 2, C2); wherein, each transistor is a N-type transistor, wherein the first electrode and the second electrode are one of a source and a drain, respectively (Figure 2).

Consider claim 10, Shim and Zhu teach all the limitations of claim 1. In addition, Shim teaches in a first stage, when a potential of the first control signal provided by the first control signal terminal is a first potential, and each of a potential of the second control signal provided by the second control signal terminal and a potential of the data signal provided by the data signal terminal is a second potential, outputting the data signal by the data writing sub-circuit to the first node in response to the first potential of the first control signal (Figure 5a, Vdata, TSw1, CS1, n1, where data is variable (e.g. second potential)); in a third stage, when the potential of the first control signal is a first potential, the potential of the second control signal is a second potential, and the potential of the data signal is a first potential, outputting the data signal by the data writing sub-circuit to the first node in response to the first potential of the first control signal, and adjusting the potential of the second node by the storage sub-circuit according to the potential of the first node (Figure 5c, Vdata, Tsw1, CS1 and CS2, n1 and n2, where data is variable (e.g. first potential)); and in a fourth stage, when the potential of the first control signal is a second potential, and the potential of the first power signal is a first potential, driving the light-emitting unit to emit light by the driving sub-circuit in response to the potentials of the first power signal and the first node (Figure 5b, EVDD, Tdr, CS1).
Shim does not appear to specifically disclose in a second stage, when the potential of the first control signal is a second potential, the potential of the second control signal is a first potential, and a potential of the first power signal provided by the first power terminal is a second potential, outputting the first power signal by the compensation sub-circuit to the first node in response to the first potential of the second control signal, and adjusting the potential of the second node by the storage sub-circuit according to the potential of the first node.
However, Zhu teaches in a second stage, when the potential of the first control signal is a second potential, the potential of the second control signal is a first potential (Figure 3, S1 and S2 at P3), and a potential of the first power signal provided by the first power terminal is a second potential (Figure 3, PVDD), outputting the first power signal by the compensation sub-circuit to the first node in response to the first potential of the second control signal, and adjusting the potential of the second node by the storage sub-circuit according to the potential of the first node (Figure 2, T3, PVDD, G and S).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a output a first power signal from the compensation sub-circuit as taught by Zhu with the benefit that The compensating unit 140 may be connected to the driving transistor 120 and the second scan signal line S2. The compensating unit 140 may transmit a first power supply voltage signal outputted from the first power supply voltage terminal PVDD to the gate electrode of the driving transistor 120, under the control of the signal transmitted on the second scan signal line S2. The first power supply voltage signal transmitted to the gate electrode of the driving transistor 120 may compensate the threshold voltage of the driving transistor 120, such that the light-emitting current generated by the driving transistor 120 may be independent of the threshold voltage of the driving transistor 120 as suggested by Zhu in [0025] and figures 1-2.

Consider claim 11, Shim and Zhu teach all the limitations of claim 10. In addition, Shim teaches the pixel circuit further comprises a detecting sub-circuit; and the method further comprises: in the first stage, when a potential of the third control signal provided by the third control signal terminal is a first potential, and a potential of the detecting signal provided by the detecting signal line is a second potential, outputting the detecting signal to the second node by the detecting sub-circuit in response to the first potential of the third control signal (Figure 5a, Vref, TSw4, CS3, n2).

Consider claim 12, Shim and Zhu teach all the limitations of claim 11. In addition, Shim teaches in a fifth stage, when the potential of the third control signal is a first potential, outputting the potential of the second node to the detecting signal line by the detecting sub-circuit in response to the first potential of the third control signal, and outputting the potential of the second node by the detecting signal line to an external compensation circuit of a display panel (Figure 6b, Tsw4, n2, 236).

Consider claim 13, Shim and Zhu teach all the limitations of claim 12. In addition, Shim teaches wherein the fifth stage is in the blanking stage of the display panel ([0123], external sensing driving may be performed for vertical blank period).

Consider claim 14, Shim and Zhu teach all the limitations of claim 13. In addition, Shim and Zhu teach after entering the blanking stage and before running entering the fifth stage (([0123] and figure 10, external sensing driving may be performed for vertical blank period BP. Thus, after a first BP but before a second BP) the method further comprises: running the first stage, the second stage, and the third stage sequentially (Shim teaches in [0122], internal compensation may be performed sequentially every horizontal line in a display period DP of each frame. Zhu teaches an internal compensation in figure 3 including stages P1-P3).

Consider claim 15, Shim and Zhu teach all the limitations of claim 10. In addition, Shim teaches wherein at least one of the first potentials is higher than at least one of the second potentials (High and low potential in figure 5).

Consider claim 16, Shim and Zhu teach all the limitations of claim 1. In addition, Shim teaches a display panel comprising: a plurality of pixel units, each of the pixel units comprises: the pixel circuit according to claim 1 and a light-emitting unit connected to the pixel circuit (Figure 9, OLED, P).

Consider claim 17, Shim and Zhu teach all the limitations of claim 16. In addition, Shim teaches a display device comprising: a source driving circuit, and the display panel according to claim 16; wherein the source driving circuit is connected to a data signal terminal connected with each pixel circuit in the display panel, respectively, and the source driving circuit is used to provide a data signal to the data signal terminal of each pixel circuit (Figure 9, DL1-DLn and 230).

Consider claim 18, Shim and Zhu teach all the limitations of claim 17. In addition, Shim teaches wherein each of the pixel circuits further comprises: a detecting sub-circuit, which is connected to a detecting signal line (Figure 2, Tsw4 and RL); and the display device further comprises an external compensation circuit (Figure 9, 230); detecting signal lines connected to the detecting sub-circuit in each pixel circuit are connected to the external compensation circuit (Figure 11, 236), and the detecting sub- circuit in each pixel circuit is used to output the potential of the second node in the pixel circuit to the external compensation circuit through the detecting signal lines (Figure 9, RL1-RLn. Figure 6b, RL, 236 and n2); and the external compensation circuit is used to adjust a potential of a data signal input to the source driving circuit according to the potential of the second node [0139].

Consider claim 19, Shim and Zhu teach all the limitations of claim 18. In addition, Shim teaches wherein in the display panel, the detecting sub-circuits in pixel units in the same column are connected to detecting signal line (Figure 11, 236a-n and RL1-RLn).

Consider claim 20, Shim and Zhu teach all the limitations of claim 18. In addition, Shim teaches wherein the display device comprises: a plurality of pixels, each of the pixels comprising a plurality of adjacent pixel units; the detecting sub-circuits in the plurality of adjacent pixel units are connected to one detecting signal line (Figures 9-11, RL1-RLn).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. U.S. Patent Publication No. 2015/0187273 teaches the organic light emitting display device according to an embodiment of the present invention may selectively drive each pixel in an internal compensation method or an external compensation method by changing the turn-on/off of the four switching transistors Tsw1 to Tsw4 in [0163] and figure 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621